         Case 2:10-cr-00739-WB Document 46 Filed 05/11/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                               CRIMINAL ACTION
                                                       NO. 10-739
              v.

DARWIN LAMONT PASS



                                        ORDER

      AND NOW, this 8th day of May 2020, upon consideration of Defendant’s Motion for

Compassionate Release (ECF 43) and the Government’s Response thereto (ECF 44), IT IS

ORDERED that Defendant’s Motion is DENIED.



May 8, 2020                                     BY THE COURT:



                                                /s/ Wendy Beetlestone
                                                _______________________________
                                                WENDY BEETLESTONE, J.
